Title: Nicholas P. Trist to James Madison, 15 December 1829
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                Dec. 15. 29
                            
                        
                         
                        Mr Pierpont of Boston, whose name as a Minister of the Unitarian church is no doubt familiar to you, having
                            come as far south as this place, finds himself too near the attraction now presented by Richmond, to resist it; and as you
                            constitute one of its most important elements, I presume so far upon the kindness I have myself experienced, as to give
                            him this introduction. With the profoundest respect,
                        
                        
                            
                                N. P. Trist
                            
                        
                    